 

 

 

 

 

 

Exhibit 10.5

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to Amended and Restated Credit Agreement (this “First
Amendment”), is dated as of February 2, 2010, and entered into by and among
Idaho Power Company, an Idaho corporation (the “Borrower”), the Lenders party
hereto and Wachovia Bank, National Association (“Wachovia”), as Administrative
Agent for the Lenders.

RECITALS

A.        The Borrower, the several lenders from time to time parties thereto
(the “Lenders”) and the Administrative Agent are party to the Amended and
Restated Credit Agreement dated as of April 25, 2007 (as amended, restated and
modified from time to time, the “Credit Agreement”).  Capitalized terms used
herein without definition shall have the meanings given to them in the Credit
Agreement.

B.        The Borrower has requested certain amendments to the Credit Agreement
and the Administrative Agent and the Required Lenders have agreed to make such
amendments on the terms and conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1                Amendments to Section 1.1 (Defined Terms).  

(a)                The following definitions are hereby added to Section 1.1 of
the Credit Agreement in appropriate alphabetical order:

“First Amendment” shall mean the First Amendment to Amended and Restated Credit
Agreement, dated as of February 2, 2010, among the Borrower, the Lenders party
thereto, and the Administrative Agent.

“First Amendment Effective Date” shall mean the date upon which the conditions
to the effectiveness of the First Amendment set forth in Article II thereof are
satisfied or waived in accordance with their terms.

(b)               The following definition in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety:

 

                                                                                                       

--------------------------------------------------------------------------------

 


 

 

 

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event.”

1.2              Amendments to Section 5.9 (ERISA).  Section 5.9 is hereby
amended and restated in its entirety as follows:

“5.9     ERISA.  Neither the Borrower nor any other member of the Controlled
Group has incurred, or is reasonably expected to incur, any withdrawal liability
to Multiemployer Plans in excess of $25,000,000 in the aggregate.  Each Plan
complies in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
the Borrower nor any other member of the Controlled Group has withdrawn from any
Plan or initiated steps to do so, and no steps have been taken to reorganize or
terminate any Plan.  Neither the Borrower nor any member of the Controlled Group
has (i) failed to meet the minimum funding standard of Section 412(a) of the
Code or Section 302(a) of ERISA with respect to any Plan, or (ii) sought or been
granted a funding waiver under Section 412(c) of the Code or Section 302(c) of
ERISA with respect to any Plan.”

1.3              Amendments to Article 7 (Defaults).  Clause (k) of Article 7 is
hereby amended and restated in its entirety as follows:

“(k)      Any Reportable Event shall occur in connection with any Plan, or the
Borrower or any other member of the Controlled Group shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred withdrawal liability to
such Multiemployer Plan in an amount which, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Borrower or any other
member of the Controlled Group as withdrawal liability (determined as of the
date of such notification), exceeds $25,000,000; the Borrower or any member of
the Controlled Group has failed to meet the minimum funding standard of Section
412(a) of the Code or Section 302(a) of ERISA with respect to any Plan, or
sought or been granted a funding waiver under Section 412(c) of the Code or
Section 302(c) of ERISA with respect to any Plan; or the Borrower or any member
of the Controlled Group has provided to affected parties a notice of intent to
terminate a Plan under Section 4041 of ERISA or has received notice from the
PBGC that the PBGC has instituted or intends to institute proceedings under
Section 4042 of ERISA to terminate or appoint a trustee to administer any Plan,
and the Unfunded Liabilities with respect to such Plan exceed $75,000,000.”

                                                                                                       

--------------------------------------------------------------------------------

 


 

 

 

 

ARTICLE II

CONDITIONS OF EFFECTIVENESS

 

This First Amendment shall become effective as of the date (the “First Amendment
Effective Date”) when, and only when, each of the following conditions precedent
shall have been satisfied:

(a)                The Administrative Agent shall have received, dated as of the
First Amendment Effective Date, an executed counterpart hereof from each of the
Borrower and the Required Lenders;

(b)               On the First Amendment Effective Date, the representations and
warranties set forth in Article III hereof shall be true and correct; and

(c)                The Borrower shall have paid all reasonable out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this First Amendment
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent with respect thereto).

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants, on and as of the First Amendment
Effective Date, that (i) the representations and warranties contained in the
Credit Agreement (other than in Section 5.5 thereof) qualified as to materiality
are true and correct and those not so qualified are true and correct in all
material respects, both immediately before and after giving effect to the First
Amendment (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty is true and correct (if qualified as to materiality)
or true and correct in all material respects (if not so qualified), in each case
only on and as of such specific date), (ii) this First Amendment has been duly
authorized, executed and delivered by the Borrower and constitutes the legal,
valid and binding obligation of the Borrower enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally, and (iii) no Default shall have occurred and be continuing on
the First Amendment Effective Date, both immediately before and after giving
effect to the First Amendment.

ARTICLE III

ACKNOWLEDGMENT AND CONFIRMATION OF THE BORROWER

The Borrower hereby confirms and agrees that, after giving effect to this First
Amendment, the Credit Agreement and the other Loan Documents remain in full
force and effect and enforceable against it in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors' rights generally, and shall
not be discharged, diminished, limited or otherwise affected in any

--------------------------------------------------------------------------------

 


 

 

 

 

 respect, and represents and warrants to the Lenders that it has no knowledge of
any claims, counterclaims, offsets, or defenses to or with respect to its
obligations under the Loan Documents, or if the Borrower has any such claims,
counterclaims, offsets, or defenses to the Loan Documents or any transaction
related to the Loan Documents, the same are hereby waived, relinquished, and
released in consideration of the execution of this First Amendment.  This
acknowledgement and confirmation by the Borrower is made and delivered to induce
the Administrative Agent and the Lenders to enter into this First Amendment, and
the Borrower acknowledges that the Administrative Agent and the Lenders would
not enter into this First Amendment in the absence of the acknowledgment and
confirmation contained herein.

ARTICLE IV

MISCELLANEOUS

4.1                Governing Law.  This First Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).

4.2                Full Force and Effect; Loan Document.  Except as expressly
amended hereby, the Credit Agreement shall continue in full force and effect in
accordance with the provisions thereof on the date hereof.  As used in the
Credit Agreement, “hereinafter,” “hereto,” “hereof,” and words of similar import
shall, unless the context otherwise requires, mean the Credit Agreement after
amendment by this First Amendment.  Any reference to the Credit Agreement or any
of the other Loan Documents herein or in any such documents shall refer to the
Credit Agreement and Loan Documents as amended hereby.  This First Amendment is
limited as specified and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement
except as expressly set forth herein.  This First Amendment shall constitute a
Loan Document under the terms of the Credit Agreement.

4.3                Severability.  To the extent any provision of this First
Amendment is prohibited by or invalid under the applicable law of any
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity and only in any such jurisdiction, without prohibiting
or invalidating such provision in any other jurisdiction or the remaining
provisions of this First Amendment in any jurisdiction.

4.4                Successors and Assigns.  This First Amendment shall be
binding upon, inure to the benefit of and be enforceable by the respective
successors and permitted assigns of the parties hereto.

4.5                Construction.  The headings of the various sections and
subsections of this First Amendment have been inserted for convenience only and
shall not in any way affect the meaning or construction of any of the provisions
hereof.

                                                                                                       

4.6                Counterparts; Integration.  This First Amendment may be
executed and delivered via facsimile or electronic mail with the same force and
effect as if an original were executed and may be signed in any number of
counterparts, each of which shall be an original,

--------------------------------------------------------------------------------


with the same effect as if the signatures hereto were upon the same instrument.
 This First Amendment constitutes the entire agreement and understanding with
respect to this amendment to the Credit Agreement among the parties hereto with
respect to the subject matter hereof and supersedes any and all prior agreements
and understandings, oral or written, relating to the subject matter hereof.

 

 

 

 

 

                                                                                                       

--------------------------------------------------------------------------------

 

 


 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized officers as of the date first above written.

IDAHO POWER COMPANY

 

By:/s/Steven R. Keen
Name: Steven R. Keen

Title: V.P. & Treasurer




 

 

                                                                                                       

--------------------------------------------------------------------------------

 


 

 

 

 

  

 

 

 

 

LENDERS:                                        WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender, Swingline Lender, LC Issuer and as Administrative
Agent

By: /s/Yann Blindert

Name: Yann Blindert

Title: Vice President

 

 

                                                                                                       

--------------------------------------------------------------------------------

 


 

 

 

 

  

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:/s/ Yann Blindert

Name: Yann Blindert

Title: Vice President

 

 

                                                                                                       

--------------------------------------------------------------------------------

 


 

 

 

 

  

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

By:/s/ Keven D. Smith

Name: Keven D. Smith

Title: Senior Vice President

 

 

 

 

                                                                                                       

--------------------------------------------------------------------------------

 


 

 

 

 

  

 

 

 

 

Bank of America, N.A.

By:/s/ James J. Teichman

Name: James J. Teichman

Title: Senior Vice President

 

 

                                                                                                       

--------------------------------------------------------------------------------

 


 

 

 

 

  

 

 

 

 

Union Bank, N.A.

By:/s/ Jesus Serrano

Name: Jesus Serrano

Title: Vice President

 

 

                                                                                                       

--------------------------------------------------------------------------------

 


 

 

 

 

  

 

 

 

 

JPMorgan Chase Bank, National Association, as a Lender

By:/s/ Jennifer Fitzgerald

Name: Jennifer Fitzgerald

Title: Associate

 

 

                                                                                                       

--------------------------------------------------------------------------------

 


 

 

 

 

  

 

 

 

 

BANK OF NEW YORK MELLON

By:/s/ Mark W. Rogers

Name: Mark W. Rogers

Title: Vice President

 

 

 

                                                                                                       

--------------------------------------------------------------------------------

 


 

 

 

 

  

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFL, LTD., as a Lender

By:/s/ Chi-Cheng Chen

Name: Chi-Cheng Chen

Title: Authorized Signatory

                                                                                                       

--------------------------------------------------------------------------------

 

 